 

Exhibit 10.3

 

TERMINATION AGREEMENT

 

This Termination Agreement (the “Agreement”), dated as of September 15, 2014, by
and between Revolutions Medical Corporation, a Nevada corporation, (the
“Company”), and KVM Capital Partners, a New York limited liability company (the
“Investor”).

 

WHEREAS:

 

A.     The Company and the Investor are parties to an Investment Agreement dated
as of June 10, 2013 (the “Investment Agreement”), pursuant to which, among other
things, the Company has the right to sell to the Investor, at its sole
discretion, up to $1,500,000 of the Company’s common stock, par value $0.001 per
share (“Common Stock”), upon the terms and subject to the conditions of the
Investment Agreement;

 

B.     The Company and the Investor are parties to a Registration Rights
Agreement dated as of June 10, 2013 (the “Registration Rights Agreement”),
pursuant to which, among other things, the Company agreed to file a registration
statement with the Securities and Exchange Commission (“SEC”) covering the
shares of Common Stock issued and issuable pursuant to the Investment Agreement;
and

 

C. Pursuant to the Investment Agreement, on June 11, 2013, the Company issued to
the Investor 250,000 shares of Common Stock (the “Issued Shares”) in
consideration for the Investor entering ino the Investment Agreement, all of
which were fully earned by the Investor immediately upon execution of the
Investment Agreement on June 10, 2013, irrespective of whether any shares of
Common Stock were ever sold by the Company to the Investor under the Investment
Agreement or whether the Investment Agreement were ever terminated;

 

D.     The Company and the Investor desire to terminate the Investment Agreement
and the Registration Rights Agreement and all of their respective obligations
thereunder by mutual agreement in accordance with the terms and subject to the
conditions herein set forth.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

 

 

1.

The Company and Investor hereby mutually terminate the Investment Agreement and
the Registration Rights Agreement, and all of the Company’s and the Investor’s
respective future covenants, agreements, obligations and commitments thereunder,
effective as of September 15, 2014.

 

 

2.

The Company and the Investor acknowledge that, notwithstanding the termination
of the Investment Agreement and the Registration Rights Agreement and the
respective obligations of the parties thereunder, (i) all of the Issued Shares
were fully earned by the Investor immediately upon execution of the Initial
Agreement on June 11, 2013 under the terms thereof, irrespective of whether any
shares of Common Stock were ever sold by the Company to the Investor under the
Investment Agreement or whether the Investment Agreement were ever terminated,
(ii) the Investor is entitled to retain the Issued Shares issued to the Investor
on June 11, 2013 under the terms of the Investment Agreement, (iii) the Investor
is under no obligation to return the Issued Shares to the Company under the
terms of the Investment Agreement and the Registration Rights Agreement or
otherwise, and (iv) this Agreement has no effect on the Investor’s right to
retain the Issued Shares.

 

 
 

--------------------------------------------------------------------------------

 

 

 

3.

This Agreement, the rights of the parties under and in connection herewith, and
all actions arising in whole or part under or in connection herewith will be
governed by and construed in accordance with the laws of the State of South
Carolina. The parties hereby irrevocably and unconditionally submit to the
jurisdiction of any federal or state court located within State of South
Carolina over any dispute for purposes of any action, suit or proceeding arising
out of or relating to this Agreement. Each party irrevocably waives any
objection it may have to the venue of any action, suit or proceeding brought in
such court or to the convenience of the forum. No modification or waiver of any
provision hereof shall be enforceable unless approved by the Investor in
writing. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. This Agreement may
be executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement.

 

 

4.

Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery or facsimile (with facsimile machine confirmation of delivery received)
at the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur. The address for such communications shall
be:

 

If to the Company:

 

Revolutions Medical Corporation

1124 Park West Blvd. Suite #102

Mount Pleasant, SC 29466

Attn: Rondald Wheet

Telefax: 843-971-6917

 

With a copy (which shall not constitute notice) to:

 

 
 

--------------------------------------------------------------------------------

 

 

Szaferman, Lakind, Blumstein & Blader LLP
101 Grovers Mill Road, Suite 200

Lawrenceville, NJ 08648
Telephone Number: (609)275-0400
Fax: (609)275-4511
Attention: Gregg E. Jaclin

 

If to the Investor:

 

KVM Capital Partners

253-15 60th Avenue, St. 200

Little Neck, NY 11362

Attn: Neil Kleinman
Telefax: 516-504-0064

 

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Termination
Agreement to be duly executed as of the date first written above.

 

 

 

September 15, 2014

THE COMPANY:

 

REVOLUTIONS MEDICAL CORPORATION.

 

By: /s/ Rondald Wheet                                    

Name: Rondald Wheet     

Title: Chief Executive Officer      

 

 

INVESTOR:

 

 

KVM CAPITAL PARTNERS, a New York

limited liability company:

 

By: /s/ Neil Kleinman                                     

Name: Neil Kleinman
Title: Managing Member

 